
	
		I
		112th CONGRESS
		2d Session
		H. R. 4170
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Foreign Affairs and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase purchasing power, strengthen economic
		  recovery, and restore fairness in financing higher education in the United
		  States through student loan forgiveness, caps on interest rates on Federal
		  student loans, and refinancing opportunities for private borrowers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Forgiveness Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)A
			 well-educated citizenry is critical to our Nation’s ability to compete in the
			 global economy.
			(2)The Federal
			 Government has a vested interest in ensuring access to higher education.
			(3)Higher education
			 should be viewed as a public good benefitting our country rather than as a
			 commodity solely benefitting individual students.
			(4)Total outstanding
			 student loan debt officially surpassed total credit card debt in the United
			 States in 2010, and is on track to exceed $1,000,000,000,000 during
			 2012.
			(5)Excessive student
			 loan debt is impeding economic growth in the United States. Faced with
			 excessive repayment burdens, many individuals are unable to start businesses,
			 invest, or buy homes. Relieving student loan debt would give these individuals
			 greater control over their earnings and would increase entrepreneurship and
			 demand for goods and services.
			(6)Because of soaring
			 tuition costs, students often have no choice but to amass significant debt to
			 obtain an education that is widely considered a prerequisite for earning a
			 living wage.
			(7)Amidst rising
			 tuition rates and stagnant grant funding, many students are forced to
			 supplement Federal loans with private loans, which frequently feature higher
			 interest rates with fewer consumer protections.
			(8)A
			 borrower who experiences an extended hardship for whatever reason, or a
			 borrower who experiences a series of separate hardships over a longer period of
			 time, will often have no choice but to default on his or her private student
			 loans. Opportunities to put such private loans into forbearance are
			 limited.
			(9)During the period
			 of forbearance on private student loans, interest continues to accrue and is
			 capitalized, and once the borrower comes out of forbearance, he or she owes
			 significantly more on the principal of the loan than before the hardship period
			 began.
			3.10/10 Loan Repayment
			 and ForgivenessPart G of
			 title IV of the Higher Education Act of 1965 is amended by adding at the end
			 the following:
			
				493E.10/10 Loan
				Repayment and Forgiveness
					(a)10/10 Loan
				Repayment Plan
						(1)10/10 Loan
				Repayment Plan authorizedNotwithstanding any other provision of
				this Act, the Secretary shall carry out a program (to be known as the
				10/10 Loan Repayment Plan) under which—
							(A)a borrower of an
				eligible loan who is eligible under paragraph (3) may elect to have the
				borrower's aggregate monthly payment for all such loans not exceed the monthly
				payment amount described in paragraph (2);
							(B)the holder of such
				an eligible loan shall apply the borrower's monthly payment under this
				subsection first toward interest due on the loan, next toward any fees due on
				the loan, and then toward the principal of the loan;
							(C)any interest due
				and not paid under
				subparagraph (B) shall continue to
				accrue but shall not be capitalized, and—
								(i)shall not be
				capitalized if the borrower ends the election to make 10/10 Loan Repayment
				under this subsection; or
								(ii)shall be forgiven
				in accordance with
				subsection (b) if the borrower meets the
				requirements for forgiveness under such subsection;
								(D)any principal due and not paid under
				subparagraph (B) shall be deferred,
				and shall be forgiven in accordance with
				subsection (b) if the borrower meets the
				requirements for forgiveness under such subsection;
							(E)the amount of time
				the borrower makes monthly payments under this subsection may exceed 10
				years;
							(F)a borrower who is repaying an eligible loan
				pursuant to 10/10 Loan Repayment under this subsection may elect, at any time,
				to terminate repayment pursuant to 10/10 Loan Repayment and repay such loan
				under the standard repayment plan, in which case the amount of time the
				borrower is permitted to repay such loans may exceed 10 years; and
							(G)the special
				allowance payment to a lender calculated under section 438(b)(2)(I), when
				calculated for a loan in repayment under this section, shall be calculated on
				the principal balance of the loan and on any accrued interest unpaid by the
				borrower in accordance with this section.
							(2)10/10 Loan
				Repayment monthly payment formulaA borrower who has elected to
				participate in the 10/10 Loan Repayment Plan under this subsection shall,
				during each month the borrower is participating in such Plan, make a monthly
				payment in an amount equal to—
							(A)one-twelfth of the amount that is 10
				percent of the result obtained by calculating, on at least an annual basis, the
				amount by which—
								(i)the borrower’s, and the borrower’s
				spouse’s (if applicable), adjusted gross income; exceeds
								(ii)150 percent of
				the poverty line applicable to the borrower’s family size as determined under
				section 673(2) of the Community Services Block Grant Act (42 U.S.C.
				9902(2));
								(B)in the case of a borrower who is in
				deferment due to an economic hardship described in section 435(o), $0;
				or
							(C)in the case of a borrower for whom the
				payment calculated under subparagraph (A) is $0, but who is not in deferment
				due to an economic hardship described in section 435(o), an amount determined
				by the Secretary, on a case-by-case basis and not less than annually, based on
				criteria established by the Secretary that shall take into
				consideration—
								(i)the specific
				financial and other relevant circumstances of a borrower, and the borrower’s
				spouse (if applicable), including income, assets, total amount of eligible
				loans, other debt, family size, employment status, and the period of time the
				borrower has been subject to this subparagraph;
								(ii)the need to
				prevent abuse of the relief provided under the 10/10 Loan Repayment Plan under
				this subsection and the 10/10 Forgiveness Program under
				subsection (b); and
								(iii)any other
				factors the Secretary considers to be appropriate to such determination.
								(3)Eligibility
							(A)Eligibility
				determinationsThe Secretary shall establish procedures for
				annually determining the borrower's eligibility for 10/10 Loan Repayment,
				including verification of a borrower's annual adjusted gross income and the
				annual amount due on the total amount of eligible loans, and such other
				procedures as are necessary to effectively implement 10/10 Loan Repayment under
				this subsection. The Secretary shall consider, but is not limited to, the
				procedures established in accordance with section 455(e)(1) or in connection
				with income sensitive repayment schedules under section 428(b)(9)(A)(iii) or
				428C(b)(1)(E).
							(B)Auto-debit
				requirementTo be eligible to participate in the 10/10 Loan
				Repayment Plan under this subsection, a borrower shall agree to have all
				eligible loan payments that are made on or after the date that the borrower
				elects to participate in such repayment plan automatically electronically
				debited from a bank account.
							(4)Special rule for
				married borrowers filing separatelyIn the case of a married
				borrower who files a separate Federal income tax return, the Secretary shall
				calculate the amount of the borrower's 10/10 Loan Repayment under this
				subsection solely on the basis of the borrower's student loan debt and adjusted
				gross income.
						(b)10/10 Loan
				Forgiveness
						(1)In
				generalThe Secretary shall
				carry out a program (to be known as the 10/10 Loan Forgiveness
				Program) to forgive a qualified loan amount, in accordance with
				paragraph (3), on an eligible loan for
				a borrower who, after the date that is 10 years prior to the date of enactment
				of the Student Loan Forgiveness Act of
				2012, has made 120 monthly payments on the eligible loan pursuant
				to any one or a combination of the following:
							(A)Monthly payment
				under the 10/10 Loan Repayment Plan under
				subsection (a).
							(B)Monthly payment
				under any other repayment plan authorized under part B or D of an amount that,
				for a given month, is not less than the monthly payment amount calculated under
				subsection (a) that the borrower would have owed in the year in which such
				payment was made, based on the borrower’s adjusted gross income and eligible
				loan balance for such year.
							(C)For any month
				after such date during which the borrower is in deferment due to an economic
				hardship described in section 435(o), monthly payment of $0.
							(2)Method of loan
				forgivenessTo provide loan forgiveness under
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made, insured, or guaranteed under part B of this title; and
							(B)to cancel a
				qualified loan amount for a loan made under part D of this title.
							(3)Qualified loan
				amountAfter the borrower has
				made 120 monthly payments described in
				paragraph (1), the Secretary shall
				forgive—
							(A)with respect to new borrowers on or after
				the date of enactment of the Student Loan
				Forgiveness Act of 2012, the sum of—
								(i)the balance of
				principal and fees due on the borrower’s eligible loans as of the time of such
				forgiveness, not to exceed $45,520; and
								(ii)the amount of interest that has accrued on
				the balance described in
				clause (i) as of the time of
				such forgiveness; or
								(B)with respect to any other eligible
				borrower, the balance of principal, interest, and fees due on the borrower’s
				eligible loans as of the time of such forgiveness.
							(4)Exclusion from
				taxable incomeThe amount of
				a borrower’s eligible loans forgiven under this section shall not be included
				in gross income of the borrower for purposes of the Internal Revenue Code of
				1986.
						(c)Supporting
				documentation requiredA borrower who has elected to participate
				in the 10/10 Loan Repayment Plan under subsection (a), or who is requesting
				forgiveness under the 10/10 Loan Forgiveness Program under
				subsection (b), shall provide to the
				Secretary such information and documentation as the Secretary determines, by
				regulation, to be necessary to verify the borrower’s adjusted gross income and
				payment amounts made on eligible loans of the borrower for the purposes of such
				Plan or Program.
					(d)Definition of
				eligible loanIn this section
				the term eligible loan means any loan made, insured, or guaranteed
				under part B or D (including loans described in clauses (i) through (iii) of
				section 428L(b)(2)(B) and loans under paragraph (2) of section
				455(g)).
					.
		4.Capping interest
			 rates for all Federal Direct loansSection 455(b) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(b)) is amended—
			(1)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
			(2)by inserting after
			 paragraph (7) the following:
				
					(8)Rate of interest
				for all new Federal Direct loansNotwithstanding any other provision of this
				Act, with respect to a loan under this part for which the first disbursement of
				principal is made (or in the case of a Federal Direct Consolidation Loan, for
				which the application is received) on or after July 1, 2012, or the date of
				enactment of the Student Loan Forgiveness Act
				of 2012, whichever is later, the applicable rate of interest
				shall not exceed 3.4
				percent.
					.
			5.Improving and
			 expanding Public Service Loan ForgivenessSection 455(m) of the Higher Education Act
			 of 1965 (20 U.S.C. 1087e(m)) is amended—
			(1)in paragraph (1),
			 by striking 120 and inserting 60 each place it
			 appears; and
			(2)in paragraph
			 (3)(B)—
				(A)in clause (i), by
			 striking or after the semicolon;
				(B)in clause (ii), by
			 striking the period and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(iii)a full-time job as a primary care physician
				in an area or population designated as a Medically Underserved Area or
				Population by the Health Resource and Services
				Administration.
						.
				6.Refinancing
			 private education loans for certain borrowers
			(a)Consolidation
			 for certain borrowersSection
			 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is
			 amended—
				(1)by striking
			 A borrower and inserting the following:
					
						(1)In
				generalA
				borrower
						;
				(2)by inserting
			 , and any loan described in paragraph (2) after July 1,
			 2010; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Consolidation of
				private education loans as a Federal Direct Consolidation Loan for certain
				borrowers
							(A)In
				generalNotwithstanding any other provision of law, a borrower
				who meets the eligibility criteria described in subparagraph (B) shall be
				eligible to obtain a Federal Direct Consolidation loan under this paragraph
				that—
								(i)shall include an
				eligible private education loan; and
								(ii)may include a loan described in section
				428C(a)(4).
								(B)Eligible
				borrowerA borrower of an eligible private education loan is
				eligible to obtain a Federal Direct Consolidation Loan under this paragraph if
				the borrower—
								(i)was eligible to
				borrow a loan under section 428H, a Federal Direct Unsubsidized Stafford Loan,
				a loan under section 428B, or a Federal Direct PLUS loan for a period of
				enrollment at an institution of higher education, or, with respect to a
				borrower who was enrolled at an institution of higher education on less than a
				half-time basis, would have been eligible to borrow such a loan for such period
				of enrollment if the borrower had been enrolled on at least a half-time
				basis;
								(ii)borrowed at least
				one eligible private education loan for a period of enrollment described in
				clause (i); and
								(iii)has an average
				adjusted gross income (based on the borrower’s adjusted gross income from the 3
				most recent calendar years before application for consolidation under this
				section) that is equal to or less than the borrower’s total education debt
				(determined by calculating the sum of the borrower’s loans described in section
				428C(a)(4) and eligible private education loans) at the time of such
				application.
								(C)Definition of
				eligible private education loanFor purposes of this paragraph, the term
				eligible private education loan means a private education loan (as
				such term is defined in section 140 of the Truth in Lending Act (15 U.S.C.
				1650)) made on or before the date of enactment of the
				Student Loan Forgiveness Act of
				2012, including the amount of outstanding principal, accrued
				interest, and related fees and costs (as determined by the Secretary) owed by a
				borrower on such a loan.
							(D)Payment to the
				holder
								(i)SecretaryFor each eligible private education loan
				that a borrower is consolidating under this paragraph, the Secretary shall make
				a payment to the holder of such loan in an amount equal to the amount
				consolidated under this paragraph with respect to such loan.
								(ii)HolderUpon receipt of a payment described in
				clause (i), a holder shall discharge the
				liability on the loan consolidated under this paragraph in the amount of such
				payment.
								(E)Terms and rate
				of interestA Federal Direct
				Consolidation Loan made under this paragraph shall have the same terms and
				conditions as a Federal Direct Consolidation loan under paragraph (1), except
				that the applicable rate of interest for a Federal Direct Consolidation loan
				made under this paragraph shall not exceed 3.4 percent.
							(F)Notification of
				eligible borrowersThe
				Secretary shall take such steps as may be necessary to notify eligible
				borrowers of the availability of consolidation under this paragraph no later
				than 60 days after the date of enactment of the
				Student Loan Forgiveness Act of
				2012, including notifying such borrowers of the deadline to apply
				for such a loan under
				subparagraph (G).
							(G)Application
				deadline for loans under this paragraphA borrower may apply for loans under this
				paragraph during the 1-year period beginning on the date of enactment of the
				Student Loan Forgiveness Act of
				2012. The Secretary shall not make a Federal Direct Consolidation
				Loan under this paragraph to any borrower who has not submitted an application
				for such a loan to the Secretary before the end of such period.
							(H)Authorization
				and appropriationThere are
				authorized to be appropriated, and there are appropriated, such sums as may be
				necessary to carry out this paragraph.
							.
				(b)Conforming
			 amendmentSection 428C(a)(3)(B)(i)(V) of the Higher Education Act
			 of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended—
				(1)by striking
			 or at the end of item (bb);
				(2)by striking the
			 period at the end of item (cc) and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(dd)for the purpose of consolidating an
				eligible private education loan under section 455(g)(2), whether such loan is
				consolidated alone, with other eligible private education loans, or with loans
				described in paragraph
				(4).
						.
				7.OffsetFunds appropriated or otherwise made
			 available for a fiscal year to carry out this Act and the amendments made by
			 this Act shall be made available from the funds available for Overseas
			 Contingency Operations.
		
